EXHIBIT 10.7

MORGAN STANLEY

2006 NOTIONAL LEVERAGED CO-INVESTMENT PLAN

[FISCAL YEAR] AWARD CERTIFICATE

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS FOR AWARD CERTIFICATE

 

1.    Your award generally    2 2.    Vesting schedule    3 3.    Distributions
   3 4.    Death, Disability and Full Career Retirement    3 5.    Involuntary
termination by the Firm    4 6.    Change in Control and Change in Ownership   
4 7.    Termination of Employment and cancellation of Plan Interest    4 8.   
Satisfaction of obligations    7 9.    Designation of a beneficiary    7 10.   
No entitlements    7 11.    Consents under local law    8 12.    Award
modification    8 13.    Severability    8 14.    Incorporation of the Plan
document    9 15.    Governing law    9 16.    Defined terms    9

 



--------------------------------------------------------------------------------

MORGAN STANLEY

2006 NOTIONAL LEVERAGED CO-INVESTMENT PLAN

AWARD CERTIFICATE

FISCAL YEAR [    ]

Morgan Stanley has awarded you an interest in the Morgan Stanley 2006 Notional
Leveraged Co-Investment Plan (the “Plan”) as part of your discretionary
long-term incentive compensation for services provided during Fiscal Year [    ]
and as an incentive for you to continue to remain in Employment and provide
services to the Firm through the Scheduled Vesting Dates, as provided in this
award certificate (the “Award Certificate”). This Award Certificate sets forth
the general terms and conditions of your Fiscal Year [    ] award under the
Plan. The initial value of your Fiscal Year [    ] award (your “Allocation”) has
been communicated to you independently.

If you are employed outside the United States, you have also received an
“International Supplement” that contains supplemental terms and conditions for
your Fiscal Year [    ] award. This Award Certificate should be read in
conjunction with the International Supplement, if applicable, and the Plan
document in order for you to understand the terms and conditions of your Fiscal
Year [    ] award.

Your Fiscal Year [    ] award is made pursuant to the Plan. References to
“Allocation” and “Plan Interest” in this Award Certificate mean only your
Allocation and Plan Interest related to your Fiscal Year [    ] award, and the
terms and conditions herein apply only to such award. If you receive any other
award under the Plan, it will be governed by the terms and conditions of the
applicable award documentation, which may be different from those herein.

The purposes of the Fiscal Year [    ] award are, among other things, to enhance
the portion of any discretionary Above Base Compensation that would otherwise be
awarded to you in the form of Morgan Stanley equity compensation or other
mandatory long-term incentive compensation and to facilitate the allocation of
such compensation to the notional investment opportunities afforded by the Plan,
as well as to reward you for your continued employment and service to the Firm
in the future, to protect the Firm’s interests in non-public, confidential
and/or proprietary information, products, trade secrets, customer relationships,
and other legitimate business interests, and to ensure an orderly transition of
responsibilities. In view of these purposes, you will earn each portion of your
Plan Interest only if you (1) remain in continuous Employment through the
applicable Scheduled Vesting Date and (2) do not engage in any activity that is
a cancellation event set forth in Section 7(c) below. Therefore, even if your
Plan Interest has vested, you will have no right to your Plan Interest if a
cancellation event



--------------------------------------------------------------------------------

occurs. You will be required to provide Morgan Stanley with such written
certification or other evidence as Morgan Stanley deems appropriate, from time
to time in its sole discretion, to confirm that no cancellation event has
occurred. If you fail to provide such certification or evidence, Morgan Stanley
will cancel your Plan Interest.

Section 409A, which was adopted pursuant to the American Jobs Creation Act of
2004, imposes rules relating to the taxation of deferred compensation, including
your Fiscal Year [    ] award. The Firm reserves the right to modify the terms
of your Fiscal Year [    ] award, including, without limitation, the
distribution and other payment provisions applicable to your Plan Interest, to
the extent necessary or advisable to comply with Section 409A.

Capitalized terms used in this Award Certificate that are not defined in the
text have the meanings set forth in Section 16 below. Capitalized terms used in
this Award Certificate that are not defined in the text or in Section 16 below
have the meanings set forth in the Plan.

 

1. Your award generally.

(a) Allocation and Account. Your Allocation is credited to an Account as of the
Date of the Award. Your Allocation (or portion thereof) will accrue notional
interest at the Participant Applicable Rate from the Date of the Award:
(i) until the Firm notionally invests your Allocation (or such portion thereof)
in one or more Notional Plan Investments, or (ii) if the Firm does not
notionally invest your Allocation (or such portion thereof) in one or more
Notional Plan Investments, until the Scheduled Distribution Date.

(b) Notional Advance. At the time that your Allocation (or portion thereof) is
notionally invested in a Notional Plan Investment, a Notional Advance in an
amount equal to your Allocation (or such portion thereof) multiplied by two will
be added to your Allocation (or such portion thereof) for purposes of your
notional investment in such Notional Plan Investment.1

Each Notional Advance will accrue notional interest at the Morgan Stanley
Applicable Rate during the period that the Notional Advance is deemed to be
outstanding (i.e., from the date of the addition of the Notional Advance to your
Allocation (or portion thereof) until and to the extent the Notional Advance is
subsequently satisfied in accordance with the Plan).

(c) Notional Plan Investments. Your Account will initially be notionally
invested approximately [insert names of Notional Plan Investments and
approximate percentage allocations relating thereto]. You will have no
discretion to notionally re-invest your Account.

 

1

The notional advance presented in this form of Award Certificate is indicative.
The notional advance applicable to awards may vary.

 

2



--------------------------------------------------------------------------------

2. Vesting schedule.

Your Plan Interest will vest according to the following schedule: (i) 50% of
your Plan Interest will vest on the First Scheduled Vesting Date, and (ii) the
remaining portion of your Plan Interest will vest on the Second Scheduled
Vesting Date.2 Except as otherwise provided in this Award Certificate, each
portion of your Plan Interest will vest only if you continue to provide future
services to the Firm by remaining in continuous Employment through the
applicable Scheduled Vesting Date and providing value added services to the Firm
during this time frame. The special vesting terms set forth in Sections 4, 5 and
6 of this Award Certificate apply (i) if your Employment terminates by reason of
your death or Disability, (ii) upon your Full Career Retirement, (iii) if the
Firm terminates your employment in an involuntary termination under the
circumstances described in Section 5 below, or (iv) upon a Change in Control or
a Change in Ownership. Your vested Plan Interest is subject to the cancellation
provisions set forth in this Award Certificate and the withholding provisions
set forth in the Plan and in this Award Certificate.

 

3. Distributions.

Except as otherwise provided in this Award Certificate, distributions in respect
of your share of any Proceeds will be made to you on each applicable
Distribution Date in accordance with Section 10 of the Plan and subject to
Section 11 of the Plan.

 

4. Death, Disability and Full Career Retirement.

The following special vesting, distribution and other payment terms apply to
your Plan Interest:

(a) Death during Employment. If your Employment terminates due to death, the
unvested portion of your Plan Interest will vest in full on the date your
Employment terminates. The fair value (determined by reference to the value that
the Firm’s books and records show as of the most recently concluded Fiscal
Quarter end preceding the date of death) of your vested Plan Interest will be
distributed to the beneficiary you have designated pursuant to Section 9 or the
legal representative of your estate, as applicable, as soon as administratively
practicable after Morgan Stanley receives appropriate notice of your death.

(b) Death after termination of Employment. If you die after the termination of
your Employment, the fair value (determined by reference to the value that the
Firm’s books and records show as of the most recently concluded Fiscal Quarter
end preceding the date of death) of the vested portion of your Plan Interest
that you held at the time of your death will be distributed to the beneficiary
you have designated pursuant to Section 9 or the legal representative of your
estate, as applicable, as soon as administratively practicable after Morgan
Stanley receives appropriate notice of your death.

 

2

The vesting schedule presented in this form of Award Certificate is indicative.
The vesting schedule applicable to awards may vary.

 

3



--------------------------------------------------------------------------------

(c) Disability. If your Employment terminates due to Disability, the unvested
portion of your Plan Interest will vest in full on the date your Employment
terminates. Distributions in respect of your share of any Proceeds will be made
to you on each applicable Distribution Date in accordance with Section 10 of the
Plan and subject to Section 11 of the Plan. The cancellation provisions set
forth in Section 7(c) below will continue to apply until the Scheduled
Distribution Date.

(d) Full Career Retirement. If your Employment terminates in a Full Career
Retirement, the unvested portion of your Plan Interest will vest in full on the
date your Employment terminates. Distributions in respect of your share of any
Proceeds will be made to you on each applicable Distribution Date in accordance
with Section 10 of the Plan and subject to Section 11 of the Plan. The
cancellation provisions set forth in Section 7(c) will continue to apply until
the Scheduled Distribution Date.

 

5. Involuntary termination by the Firm.

If the Firm terminates your employment under circumstances not involving Cause
or any other cancellation event described in Section 7(c) below, the unvested
portion of your Plan Interest will vest in full on the date your employment with
the Firm terminates; provided that you sign an agreement and release
satisfactory to the Firm. Distributions in respect of your share of any Proceeds
will be made to you on each applicable Distribution Date in accordance with
Section 10 of the Plan and subject to Section 11 of the Plan. The cancellation
provisions set forth in Section 7(c) below will continue to apply until the
Scheduled Distribution Date.

 

6. Change in Control and Change in Ownership.

If there is a Change in Control or a Change in Ownership, the unvested portion
of your Plan Interest will immediately vest. If the Change in Control is not
also a Change in Ownership, distributions in respect of your share of any
Proceeds will be made to you on each applicable Distribution Date in accordance
with Section 10 of the Plan and subject to Section 11 of the Plan. The
cancellation provisions set forth in Section 7(c) below will continue to apply
until the Scheduled Distribution Date.

The fair value (determined by reference to the value that the Firm’s books and
records show as of the most recently concluded Fiscal Quarter end preceding the
effective date of the Change in Ownership) of your vested Plan Interest will be
distributed as soon as administratively practicable after a Change in Ownership.
The cancellation provisions set forth in Section 7(c) below will no longer apply
after a Change in Ownership.

 

7. Termination of Employment and cancellation of Plan Interest.

(a) Cancellation of unvested Plan Interest. Your unvested Plan

 

4



--------------------------------------------------------------------------------

Interest will be canceled if your Employment terminates for any reason other
than under the circumstances set forth in this Award Certificate for death,
Disability, a Full Career Retirement or an involuntary termination by the Firm
described in Section 5 above.

(b) General treatment of vested Plan Interest. Except as otherwise provided in
this Award Certificate, distributions in respect of your share of any Proceeds
related to your vested Plan Interest will be made to you on each applicable
Distribution Date in accordance with Section 10 of the Plan and subject to
Section 11 of the Plan. The cancellation provisions set forth in Section 7(c)
below will continue to apply until the Scheduled Distribution Date.

(c) Cancellation of Plan Interest under certain circumstances. The cancellation
events set forth in this Section 7(c) are designed, among other things, to
protect the Firm’s interests in non-public, confidential and/or proprietary
information, products, trade secrets, customer relationships, and other
legitimate business interests, and to ensure an orderly transition of
responsibilities. This Section 7(c) shall apply notwithstanding any other terms
of this Award Certificate (except where sections in this Award Certificate
specifically provide that the cancellation events set forth in this Section 7(c)
no longer apply).

Your Plan Interest, even if vested, is not earned until the Scheduled
Distribution Date and will be canceled prior to the Scheduled Distribution Date
in any of the following circumstances:

(1) Competitive Activity. If you engage in Competitive Activity following the
voluntary termination of your Employment in a termination that satisfies the
definition of a Full Career Retirement, and before the Scheduled Distribution
Date, the following shall apply:

(i) If your Competitive Activity occurs before the First Scheduled Vesting Date,
then your entire Plan Interest will be canceled immediately.

(ii) If your Competitive Activity occurs on or after the First Scheduled Vesting
Date, then:

 

  (A) 50% of your Plan Interest will be canceled immediately; and

 

  (B) Distributions in respect of your share of any Proceeds related to the
remaining portion of your Plan Interest will be made to you on each applicable
Distribution Date in accordance with Section 10 of the Plan, subject to all
other terms and conditions set forth in this Award Certificate and the Plan
(including, without limitation, the cancellation provisions of Section 7(c)(2)
below, Section 11 of the Plan and the withholding provisions of the Plan and
Section 8 below).

 

5



--------------------------------------------------------------------------------

(2) Other Events. If any of the following events occur at any time prior to the
Scheduled Distribution Date, your entire Plan Interest (whether or not vested)
will be canceled immediately:

(i) Your Employment is terminated for Cause;

(ii) Following the termination of your Employment, the Firm determines that your
Employment could have been terminated for Cause (for these purposes, “Cause”
will be determined without giving consideration to any “cure” period included in
the definition of “Cause”);

(iii) You disclose Proprietary Information to any unauthorized person outside
the Firm, or use or attempt to use Proprietary Information other than in
connection with the business of the Firm, where such disclosure, use or attempt
to use may be adverse to the interests of the Firm; or you fail to comply with
your obligations (either during or after your Employment) under the Firm’s Code
of Conduct (and any applicable supplements) or otherwise existing between you
and the Firm, relating to an assignment, procurement or enforcement of rights in
Proprietary Information;

(iv) You engage in a Wrongful Solicitation;

(v) You make any Unauthorized Comments; or

(vi) You resign from your employment with the Firm without having provided the
Firm prior written notice of your resignation at least:

 

  (A) 180 days before the date on which your employment with the Firm terminates
if you are a member of the Management Committee at the time of notice of your
resignation;

 

  (B) 90 days before the date on which your employment with the Firm terminates
if clause (A) of this Section 7(c)(2)(vi) does not apply to you and you are a
Managing Director (or equivalent title) at the time of notice of your
resignation;

 

  (C) 60 days before the date on which your employment with the Firm terminates
if you are an Executive Director (or equivalent title) at the time of notice of
your resignation; and

 

6



--------------------------------------------------------------------------------

  (D) 30 days before the date on which your employment with the Firm terminates
if none of clauses (A) through (C) of this Section 7(c)(2)(vi) apply to you at
the time of notice of your resignation.

 

8. Satisfaction of obligations.

Notwithstanding any other provision of this Award Certificate, Morgan Stanley
may, in its sole discretion, take various actions affecting your Plan Interest
in order to collect amounts sufficient to satisfy any obligation that you owe to
the Firm and any tax or other withholding obligations. Accordingly, Morgan
Stanley may withhold from or offset against any distribution or other payment to
which you may be entitled under the Plan an amount sufficient to satisfy any
obligation that you owe to the Firm and any tax or other withholding obligation.

Morgan Stanley’s determination of the amount that you owe the Firm shall be
conclusive.

 

9. Designation of a beneficiary.

You may make a written designation of beneficiary or beneficiaries to receive
all or part of the amounts to be distributed or paid in respect of your Plan
Interest in the event of your death. To make a beneficiary designation, you must
complete and file the form attached hereto as Appendix A with the Executive
Compensation Department. Your share of any Proceeds that become payable upon
your death, and as to which a designation of beneficiary is not in effect, will
be distributed to your estate.

You may replace or revoke your beneficiary designation at any time. If there is
any question as to the legal right of any beneficiary to receive amounts to be
distributed or paid in respect of your Plan Interest in the event of your death,
Morgan Stanley may determine in its sole discretion to distribute the amounts in
question to your estate. Morgan Stanley’s determination shall be binding and
conclusive on all persons and it will have no further liability to anyone with
respect to such amounts.

 

10. No entitlements.

(a) No right to continued Employment. This Fiscal Year [    ] award is not an
employment agreement, and nothing in this Award Certificate, the International
Supplement, if applicable, or the Plan shall alter your status as an “at-will”
employee of the Firm or your employment status at a Related Employer. None of
this Award Certificate, the International Supplement, if applicable, or the Plan
shall be construed as guaranteeing your employment by the Firm or a Related
Employer, or as giving you any right to continue in the employ of the Firm or a
Related Employer, during any period (including without limitation the period
between the Date of the Award and any of the First Scheduled Vesting Date, the
Second Scheduled Vesting Date or any Distribution Date, or any portion of any of
these periods), nor shall they be construed as giving you any right to be
reemployed by the Firm or a Related Employer following any termination of
Employment.

 

7



--------------------------------------------------------------------------------

(b) No right to future awards. This award and all other awards made pursuant to
the Plan are discretionary. This award does not confer on you any right or
entitlement to receive another award under the Plan or any other award at any
time in the future or in respect of any future period.

(c) No effect on future employment compensation. Morgan Stanley has made this
award to you in its sole discretion. This award does not confer on you any right
or entitlement to receive compensation in any specific amount for any future
Fiscal Year, nor does it diminish in any way the Firm’s discretion to determine
the amount, if any, of your compensation. In addition, this award is not part of
your base salary or wages and will not be taken into account in determining any
other employment-related rights you may have, such as rights to pension or
severance pay.

 

11. Consents under local law.

Your award is conditioned upon the making of all filings and the receipt of all
consents or authorizations required to comply with, or required to be obtained
under, applicable local law.

 

12. Award modification.

Morgan Stanley reserves the right to modify or amend unilaterally the terms and
conditions of your Fiscal Year [    ] award, without first asking your consent,
or to waive any terms and conditions that operate in favor of Morgan Stanley.
These amendments may include (but are not limited to) changes that Morgan
Stanley considers necessary or advisable as a result of changes in any, or the
adoption of any new, Legal Requirement. Morgan Stanley may not modify your
Fiscal Year [    ] award in a manner that would materially impair your rights in
your Fiscal Year [    ] award without your consent; provided, however, that
Morgan Stanley may, without your consent, amend or modify your Fiscal Year
[    ] award in any manner that Morgan Stanley considers necessary or advisable
to comply with any Legal Requirement or to ensure that your Fiscal Year [    ]
award is not subject to United States federal, state or local income tax or any
equivalent taxes in territories outside the United States prior to payment or
distribution. Morgan Stanley will notify you of any amendment of your Fiscal
Year [    ] award that affects your rights. Any amendment or waiver of a
provision of this Award Certificate (other than any amendment or waiver
applicable to all recipients generally), which amendment or waiver operates in
your favor or confers a benefit on you, must be in writing and signed by the
Global Head of Human Resources or the Chief Administrative Officer (or if such
positions no longer exist, by the holder of an equivalent position) to be
effective.

 

13. Severability.

In the event Morgan Stanley determines that any provision of this Award
Certificate would cause you to be in constructive receipt for United States
federal or state

 

8



--------------------------------------------------------------------------------

income tax purposes of any portion of your award, then such provision will be
considered null and void and this Award Certificate will be construed and
enforced as if the provision had not been included in this Award Certificate as
of the date such provision was determined to cause you to be in constructive
receipt of any portion of your award.

 

14. Incorporation of the Plan document.

The Plan document (including, without limitation, Sections 5(e) and 8 of the
Plan) is incorporated in this Award Certificate by reference. In the event of
any conflict or inconsistency between the Plan document and this Award
Certificate, the Plan document will govern and the Award Certificate will be
interpreted to minimize or eliminate any such conflict or inconsistency;
provided, however, that to the extent this Award Certificate expressly provides
that a definition set forth in Section 2 of the Plan is modified by a definition
set forth in this Award Certificate, such modified definition, as set forth in
this Award Certificate, will govern.

 

15. Governing law.

This Award Certificate and the related legal relations between you and Morgan
Stanley will be governed by and construed in accordance with the laws of the
State of New York, without regard to any conflicts or choice of law, rule or
principle that might otherwise refer the interpretation of the award to the
substantive law of another jurisdiction.

 

16. Defined terms.

For purposes of this Award Certificate, the following terms shall have the
meanings set forth below:

(a) A “Cancellation Event” means any cancellation event set forth in
Section 7(c) above.

(b) “Cause” means:

(1) any act or omission which constitutes a breach of your obligations to the
Firm or your failure or refusal to perform satisfactorily any duties reasonably
required of you, which breach, failure or refusal (if susceptible to cure) is
not corrected (other than failure to correct by reason of your incapacity due to
physical or mental illness) within ten (10) business days after written
notification thereof to you by the Firm;

(2) your commission of any dishonest or fraudulent act, or any other act or
omission, which has caused or may reasonably be expected to cause injury to the
interest or business reputation of the Firm; or

(3) your violation of any securities, commodities or banking laws, any rules or
regulations issued pursuant to such laws, or rules or regulations of any
securities or commodities exchange or association of which the Firm is a member
or of any policy of the Firm relating to compliance with any of the foregoing.

 

9



--------------------------------------------------------------------------------

(c) A “Change in Control” shall be deemed to have occurred if any of the
following conditions shall have been satisfied:

(1) any person (as defined in Section 3(a)(9) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), as such term is modified in Sections
13(d) and 14(d) of the Exchange Act), other than (i) any employee plan
established by Morgan Stanley or any of its Subsidiaries, (ii) any group of
employees holding shares subject to agreements relating to the voting of such
shares, (iii) Morgan Stanley or any of its affiliates (as defined in Rule 12b-2
promulgated under the Exchange Act), (iv) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (v) a corporation
owned, directly or indirectly, by stockholders of Morgan Stanley in
substantially the same proportions as their ownership of Morgan Stanley, is or
becomes the beneficial owner, directly or indirectly, of securities of Morgan
Stanley (not including in the securities beneficially owned by such person any
securities acquired directly from Morgan Stanley or its affiliates other than in
connection with the acquisition by Morgan Stanley or its affiliates of a
business) representing 25% or more of either the total fair market value or
total voting power of the stock of Morgan Stanley;

(2) a change in the composition of the Board such that individuals who, as of
the Date of the Award, constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board; provided, however,
that any individual becoming a member of the Board subsequent to the Date of the
Award whose election, or nomination for election by Morgan Stanley’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board;

(3) the consummation of a merger or consolidation of Morgan Stanley with any
other corporation or other entity, or the issuance of voting securities in
connection with a merger or consolidation of Morgan Stanley (or any direct or
indirect subsidiary of Morgan Stanley) pursuant to applicable stock exchange
requirements, other than (A) a merger or consolidation which results in the
voting securities of Morgan Stanley outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of Morgan Stanley or any of its
Subsidiaries, at least 66-2/3% of the combined voting power of the voting
securities of Morgan Stanley or such surviving entity or any parent thereof
outstanding immediately after such

 

10



--------------------------------------------------------------------------------

merger or consolidation, or (B) a merger or consolidation effected to implement
a recapitalization of Morgan Stanley (or similar transaction) in which no person
(determined pursuant to clause (1) above) is or becomes the beneficial owner,
directly or indirectly, of securities of Morgan Stanley (not including in the
securities beneficially owned by such person any securities acquired directly
from Morgan Stanley or its affiliates other than in connection with the
acquisition by Morgan Stanley or its affiliates of a business) representing 25%
or more of either the then outstanding shares of Morgan Stanley common stock or
the combined voting power of Morgan Stanley’s then outstanding voting
securities; or

(4) the stockholders of Morgan Stanley approve a plan of complete liquidation of
Morgan Stanley or an agreement for the sale or disposition by Morgan Stanley of
all or substantially all of Morgan Stanley’s assets, other than a sale or
disposition by Morgan Stanley of all or substantially all of Morgan Stanley’s
assets to an entity, at least 66-2/3% of the combined voting power of the voting
securities of which are owned by persons in substantially the same proportions
as their ownership of Morgan Stanley immediately prior to such sale.

Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of Morgan Stanley
common stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns substantially all of the assets of Morgan Stanley immediately prior
to such transaction or series of transactions.

(d) A “Change in Ownership” shall be deemed to have occurred if any of the
following conditions shall have been satisfied:

(1) any one person or more than one person acting as a group (as determined
under Section 409A), other than (i) any employee plan established by Morgan
Stanley or any of its Subsidiaries, (ii) any group of employees holding shares
subject to agreements relating to the voting of such shares, (iii) Morgan
Stanley or any of its affiliates (as defined in Rule 12b-2 promulgated under the
Exchange Act), (iv) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (v) a corporation owned, directly or indirectly,
by stockholders of Morgan Stanley in substantially the same proportions as their
ownership of Morgan Stanley, is or becomes the beneficial owner, directly or
indirectly, of securities of Morgan Stanley (not including in the securities
beneficially owned by such person(s) any securities acquired directly from
Morgan Stanley or its affiliates other than in connection with the acquisition
by Morgan Stanley or its affiliates of a business) representing more than 50% of
either the total fair market value or total voting power of the stock of Morgan
Stanley;

 

11



--------------------------------------------------------------------------------

(2) a change in the composition of the Board such that, during any 12-month
period, the individuals who, as of the beginning of such period, constitute the
Board (the “Existing Board”) cease for any reason to constitute at least 50% of
the Board; provided, however, that any individual becoming a member of the Board
subsequent to the beginning of such period whose election, or nomination for
election by Morgan Stanley’s stockholders, was approved by a vote of at least a
majority of the directors immediately prior to the date of such appointment or
election shall be considered as though such individual were a member of the
Existing Board;

(3) the consummation of a merger or consolidation of Morgan Stanley with any
other corporation or other entity, or the issuance of voting securities in
connection with a merger or consolidation of Morgan Stanley (or any direct or
indirect subsidiary of Morgan Stanley) pursuant to applicable stock exchange
requirements, provided that immediately following such merger or consolidation
the stockholders of the other corporation or other entity own securities
representing more than 50% of the total voting power of Morgan Stanley stock (or
if Morgan Stanley is not the surviving entity of such merger or consolidation,
securities representing more than 50% of the total voting power of the stock of
such surviving entity), but not counting for purposes thereof any shares of
Morgan Stanley stock that such stockholders owned immediately prior to such
merger or consolidation (or if Morgan Stanley is not the surviving entity of
such merger or consolidation, not counting any securities of the surviving
entity into which any shares of Morgan Stanley stock that such stockholders
owned immediately prior to such merger or consolidation are converted); and
provided, further, that a merger or consolidation effected to implement a
recapitalization of Morgan Stanley (or similar transaction) in which no person
(as determined under Section 409A) is or becomes the beneficial owner, directly
or indirectly, of securities of Morgan Stanley (not including in the securities
beneficially owned by such person any securities acquired directly from Morgan
Stanley or its affiliates other than in connection with the acquisition by
Morgan Stanley or its affiliates of a business) representing more than 50% of
either the then outstanding shares of Morgan Stanley common stock or the
combined voting power of Morgan Stanley’s then outstanding voting securities
shall not be considered a Change in Ownership; or

(4) the complete liquidation of Morgan Stanley or the sale or disposition by
Morgan Stanley of all or substantially all of Morgan Stanley’s assets in which
any one person or more than one person acting as a group (as determined under
Section 409A) acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such person or persons) assets from
Morgan Stanley that have a total gross fair market value equal to more than 40%
of the total gross fair market value of all of the assets of Morgan Stanley
immediately prior to such acquisition or acquisitions.

Notwithstanding the foregoing, (i) no Change in Ownership shall be deemed to
have occurred if there is consummated any transaction or series of integrated

 

12



--------------------------------------------------------------------------------

transactions immediately following which the record holders of Morgan Stanley
common stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns substantially all of the assets of Morgan Stanley immediately prior
to such transaction or series of transactions and (ii) no event or circumstances
described in any of clauses (1) through (4) above shall constitute a Change in
Ownership unless such event or circumstances also constitute a change in the
ownership or effective control of Morgan Stanley, or in the ownership of a
substantial portion of Morgan Stanley’s assets, as defined in Section 409A and
the regulations and guidance thereunder. In addition, no Change in Ownership
shall be deemed to have occurred upon the acquisition of additional control of
Morgan Stanley by any one person or more than one person acting as a group that
is considered to effectively control Morgan Stanley.

For purposes of the provisions of this Award Certificate, terms used in the
definition of a Change in Ownership shall be as defined or interpreted pursuant
to Section 409A.

(e) “Competitive Activity” means:

(1) becoming, or entering into any arrangement as, an employee, officer,
partner, member, proprietor, director, independent contractor, consultant,
advisor, representative or agent of, or serving in any similar position or
capacity with, a Competitor, where you will be responsible for providing, or
managing or supervising others who are providing, services (x) that are similar
or substantially related to the services that you provided to the Firm, or
(y) that you had direct or indirect managerial or supervisory responsibility for
at the Firm, or (z) that calls for the application of the same or similar
specialized knowledge or skills as those utilized by you in your services for
the Firm, in each such case, at any time during the year preceding the
termination of your employment with the Firm; or

(2) either alone or in concert with others, forming, or acquiring a 5% or
greater equity ownership, voting interest or profit participation in, a
Competitor.

(f) “Competitor” means any corporation, partnership or other entity that is
engaged in any activity, or that owns a significant interest in any corporation,
partnership or other entity, that competes with any business activity the Firm
engages in, or that you reasonably knew or should have known that the Firm was
planning to engage in, at the time of the termination of your Employment.

(g) “Date of the Award” means [insert grant date, which typically will coincide
approximately with the end of the fiscal year in respect of which the award is
made].

 

13



--------------------------------------------------------------------------------

(h) “Disability” means any condition that would qualify for a benefit under any
group long-term disability plan maintained by the Firm and applicable to you.

(i) “Employed” and “Employment” refer to employment with the Firm and/or Related
Employment.

(j) “Final Distribution Date” means the date on which the Firm shall make its
final distribution to you in accordance with Section 10(a)(iii) of the Plan. The
Final Distribution Date is [tenth anniversary of January 15 following the Date
of the Award].3

(k) The “Firm” means Morgan Stanley (including any successor thereto) together
with its subsidiaries and affiliates. For purposes of the definitions of
“Cause,” “Proprietary Information,” “Unauthorized Comments” and “Wrongful
Solicitation” set forth in this Award Certificate, references to the “Firm”
shall refer severally to the Firm as defined in the preceding sentence and your
Related Employer, if any. For purposes of the cancellation provisions set forth
in this Award Certificate relating to disclosure or use of Proprietary
Information, references to the “Firm” shall refer to the Firm as defined in the
second preceding sentence or to your Related Employer, as applicable.

(l) “First Scheduled Vesting Date” means [second anniversary of January 2
following the Date of the Award].4

(m) “Fiscal Year” and “Fiscal Quarter” mean Morgan Stanley’s Fiscal Year and
Morgan Stanley’s Fiscal Quarter, respectively. Morgan Stanley’s Fiscal Year
[    ] begins on December 1, [    ] and ends on November 30, [    ].

(n) “Full Career Retirement” means the termination of your Employment by you or
by the Firm for any reason other than for Cause (or under circumstances
involving any other cancellation event described in Section 7(c)), and other
than due to your death or Disability, on or after the date on which:

(1) you have attained age [    ] and completed at least [    ] years of service
as a [    ]5 ; or

 

3

The final distribution date presented in this form of Award Certificate is
indicative. The final distribution date applicable to awards may vary.

4

The vesting schedule presented in this form of Award Certificate is indicative.
The vesting schedule applicable to awards may vary.

5

Specified officer title(s) in one or more specified business units.

 

14



--------------------------------------------------------------------------------

(2) you have attained age [    ] and completed at least [    ] years of service
as an officer of the Firm at the level

of [    ]6 or above; or

(3) you have completed at least [    ] years of service with the Firm; or

(4) you have attained age [    ] and have completed at least [    ] years of
service with the Firm and the sum of your age and years of service equals or
exceeds [    ].7

For the purposes of the foregoing definition, service with the Firm will include
any period of service with the following entities and any of their predecessors:

(i) AB Asesores (“ABS”) prior to its acquisition by the Firm (provided, that
only years of service as a partner of ABS shall count towards years of service
as an officer);

(ii) Morgan Stanley Group Inc. and its subsidiaries (“MS Group”) prior to the
merger with and into Dean Witter, Discover & Co.;

(iii) Miller Anderson & Sherrerd, L.L.P. prior to its acquisition by MS Group;

(iv) Van Kampen Investments Inc. and its subsidiaries prior to its acquisition
by MS Group;

(v) FrontPoint Partners LLC and its subsidiaries prior to its acquisition by the
Firm; and

(vi) Dean Witter, Discover & Co. and its subsidiaries (“DWD”) prior to the
merger of Morgan Stanley Group Inc. with and into Dean Witter, Discover & Co.;

provided that, in the case of an employee who has transferred employment from
DWD to MS Group or vice versa, a former employee of DWD will receive credit for
employment with DWD only if he or she transferred directly from DWD to Morgan
Stanley & Co. Incorporated or its affiliates subsequent to February 5, 1997, and
a former employee of MS Group will receive credit for employment with MS Group
only if he or she transferred directly from MS Group to Morgan Stanley DW Inc.
or its affiliates subsequent to February 5, 1997.

(o) “Management Committee” means the Morgan Stanley Management Committee and any
successor or equivalent committee.

 

6

Specified officer title(s) in one or more specified business units.

7

Age and service conditions specified in clauses (i) through (iv) may vary from
year to year.

 

15



--------------------------------------------------------------------------------

(p) “Proprietary Information” means any information that may have intrinsic
value to the Firm, the Firm’s clients or other parties with which the Firm has a
relationship, or that may provide the Firm with a competitive advantage,
including, without limitation, any trade secrets; inventions (whether or not
patentable); formulas; flow charts; computer programs; access codes or other
systems information; algorithms; technology and business processes; business,
product, or marketing plans; sales and other forecasts; financial information;
client lists or other intellectual property; information relating to
compensation and benefits; and public information that becomes proprietary as a
result of the Firm’s compilation of that information for use in its business,
provided that such Proprietary Information does not include any information
which is available for use by the general public or is generally available for
use within the relevant business or industry other than as a result of your
action. Proprietary Information may be in any medium or form, including, without
limitation, physical documents, computer files or disks, videotapes, audiotapes,
and oral communications.

(q) “Related Employment” means your employment with an employer other than the
Firm (such employer, herein referred to as a “Related Employer”), provided:
(i) you undertake such employment at the written request or with the written
consent of Morgan Stanley’s Global Head of Human Resources; (ii) immediately
prior to undertaking such employment you were an employee of the Firm or were
engaged in Related Employment (as defined herein); and (iii) such employment is
recognized by the Firm in its discretion as Related Employment; and, provided
further, that the Firm may (1) determine at any time in its sole discretion that
employment that was recognized by the Firm as Related Employment no longer
qualifies as Related Employment, and (2) condition the designation and benefits
of Related Employment on such terms and conditions as the Firm may determine in
its sole discretion. The designation of employment as Related Employment does
not give rise to an employment relationship between you and the Firm, or
otherwise modify your and the Firm’s respective rights and obligations.

(r) “Scheduled Distribution Date” means [third anniversary of January 2
following the Date of the Award] or as soon thereafter as administratively
practicable.8

(s) “Scheduled Vesting Date” means the First Scheduled Vesting Date and/or the
Second Scheduled Vesting Date, as the context requires.

(t) “Second Scheduled Vesting Date” means [third anniversary of January 2
following the Date of the Award].9

 

8

The scheduled distribution date presented in this form of Award Certificate is
indicative. The scheduled distribution date applicable to awards may vary.

9

The vesting schedule presented in this form of Award Certificate is indicative.
The vesting schedule applicable to awards may vary.

 

16



--------------------------------------------------------------------------------

(u) “Subsidiary” means (i) a corporation or other entity with respect to which
Morgan Stanley, directly or indirectly, has the power, whether through the
ownership of voting securities, by contract or otherwise, to elect at least a
majority of the members of such corporation’s board of directors or analogous
governing body, or (ii) any other corporation or other entity in which Morgan
Stanley, directly or indirectly, has an equity or similar interest and which the
Committee designates as a Subsidiary for purposes of the Plan.

(v) You will be deemed to have made “Unauthorized Comments” about the Firm if,
while Employed or following the termination of your Employment, you make,
directly or indirectly, any negative, derogatory, or disparaging comment,
whether written, oral or in electronic format, to any reporter, author, producer
or similar person or entity or to any general public media in any form
(including, without limitation, books, articles or writings of any other kind,
as well as film, videotape, audiotape, computer/Internet format or any other
medium) that concerns directly or indirectly the Firm, its business or
operations, or any of its current or former agents, employees, officers,
directors, customers or clients.

(w) A “Wrongful Solicitation” occurs upon either of the following events:

(1) while Employed, including during any notice period applicable to you in
connection with the termination of your Employment, or within 180 days after the
termination of your Employment, directly or indirectly in any capacity
(including through any person, corporation, partnership or other business entity
of any kind), you hire or solicit, recruit, induce, entice, influence or
encourage any Firm employee to leave the Firm or become hired or engaged by
another firm; provided, however, that this clause shall apply only to employees
with whom you worked or had professional or business contact, or who worked in
or with your business unit, during any notice period applicable to you in
connection with the termination of your Employment or during the 180 days
preceding notice of the termination of your Employment; or

(2) while Employed, including during any notice period applicable to you in
connection with the termination of your Employment, or within 90 days (180 days
if you are a member of the Management Committee at the time of notice of
termination) after the termination of your Employment, directly or indirectly in
any capacity (including through any person, corporation, partnership or other
business entity of any kind), you solicit or entice away or in any manner
attempt to persuade any client or customer, or prospective client or customer,
of the Firm (i) to discontinue or diminish his, her or its relationship or
prospective relationship with the Firm or (ii) to otherwise provide his, her or
its business to any person, corporation, partnership or other business entity
which engages in any line of business in which the Firm is engaged (other than
the Firm); provided, however, that this clause shall apply only to clients or
customers, or prospective clients or customers, that you worked for on an actual
or prospective project or assignment during any notice period applicable to you
in connection with the termination of your Employment or during the 180 days
preceding notice of the termination of your Employment.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Morgan Stanley has duly executed and delivered this Award
Certificate as of the Date of the Award.

 

MORGAN STANLEY

/s/

[NAME] [TITLE]

 

18



--------------------------------------------------------------------------------

APPENDIX A

Designation of Beneficiary(ies) Under

[Fiscal Year] Notional Leveraged Co-Investment Plan

This Designation of Beneficiary shall remain in effect with respect to all
awards issued to me under the 2006 Notional Leveraged Co-Investment Plan (the
“Plan”), including any awards that may be issued to me after the date hereof,
unless and until I modify or revoke it by submitting a later dated beneficiary
designation. This Designation of Beneficiary supersedes all my prior beneficiary
designations with respect to all my Plan awards.

I hereby designate the following beneficiary(ies) to receive any survivor
benefits with respect to all my Plan awards:

 

    

Beneficiary(ies) Name

  

Relationship

  

Percentage

(1)

 

 

  

 

  

 

(2)

 

 

  

 

  

 

(3)

 

 

  

 

  

 

(4)

 

 

  

 

  

 

Address(es) of Beneficiary(ies):

(1)

       

(2)

       

(3)

       

(4)

       

 

 

  

Name: (please print)

   Date   

 

      Signature      

Please sign and return this form to the Executive Compensation Department,
[insert address].